Citation Nr: 0904570	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to 
September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran testified at a video hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims file and has been reviewed.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
veteran's sleep disorder is related to his active duty 
service.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by active 
duty service.  38  U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in September 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The September 2006 letter 
provided this notice to the veteran.  

The Board observes that the September 2006 letter was sent to 
the veteran prior to the January 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the September 2006 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) 
(2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) examination in December 2006.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2008), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2008).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

The veteran contends that his current sleep disorder existed 
prior to and was aggravated by his active military service.  

The Board notes that the December 2006 C&P examination 
reports that the veteran has a current diagnosis of sleep 
apnea.  The veteran reported at that examination that he has 
had snoring and pauses in breathing while sleeping since at 
least 1995.  He further stated that he has been tired for 
decades.  The veteran is currently using a cPAP machine and 
has noticed significant improvement in his sleeping habits.  
The examination cites a sleep study conducted in July 2006 in 
which the findings indicate that the veteran has apnea 
syndrome with moderate snoring and oxygen desaturation.  It 
is also noted in the examination report that the veteran's 
sleep apnea has had no significant effect on his occupation 
or his usual daily activities.  In consideration of all of 
the above, the Board finds that the veteran does have a 
current disability.  

Having determined that the veteran has a current disability 
it is necessary to determine whether that disability is 
related to service.  In reviewing the veteran's service 
treatment records it is noted that the entrance examination 
dated January 1979 reports that the veteran is within normal 
limits.  The veteran does not report any trouble with 
sleeping.  The veteran received a periodic examination in 
April 1985 the report of which again reveals no difficulty 
with sleeping.  Finally a periodic examination conducted in 
October 1989 again fails to note that the veteran is 
suffering from any sleep disorders.  There is no mention in 
the veteran's service treatment records of any complaints of 
or treatment for sleep apnea or any other sleeping disorder.  
Therefore the Board finds that there is no evidence of a 
sleep disorder in service.  

Having no evidence of an in-service sleep disorder, it is 
necessary to determine the etiology of the veteran's sleep 
disorder.  The Board acknowledges that the December 2006 C&P 
examiner did not provide an opinion as to the etiology of the 
veteran's sleep apnea.  However, the veteran did provide a 
March 2007 letter by a private doctor which stated that it is 
probable that the veteran has had sleep apnea for many years, 
even predating his military service.  The private doctor 
provides no rationale for this conclusion nor does he 
indicate what, if any, of the veteran's relevant medical 
history he is familiar with.  The Board finds that without 
any corroborating competent evidence of a sleep disorder 
preexisting service or competent evidence of a sleep disorder 
in service, the private examiner's statement is conclusory 
and equivocal and is therefore afforded very little probative 
value.

As was mentioned above, veterans are presumed to have entered 
service in sound condition as to their health when there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  In the present case, as noted 
above, neither the report of medical examination nor the 
report of medical history included in the induction 
examination conducted in January 1979 indicates that the 
veteran suffered from any sleeping disorder.  Indeed, on the 
report of medical history, the veteran provided a negative 
response to the question regarding frequent trouble sleeping.  
Additionally there is no medical evidence prior to entrance 
into active service that indicates that the veteran suffered 
from a sleep disorder.  The Board does note that the veteran 
stated at his December 2008 video hearing that he had trouble 
sleeping at the time he joined the military.  However, the 
Board finds that contemporaneous evidence from the veteran's 
military service which reveals no sleep disorder on entrance 
or separation to be far more persuasive than the veteran's 
own recent assertions to the effect that he had a sleep 
disorder both in service and before.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
Such records are more reliable, in the Board's view, than the 
veteran's unsupported assertion of events now over decades 
past.  

Having determined that the veteran did not have a preexisting 
sleep disorder, the Board finds it unnecessary to determine 
whether a sleep disorder was aggravated by active duty 
service.  

Finally, the Board has reviewed and acknowledges the 
veteran's own statements and testimony that his claimed 
preexisting sleep disorder was aggravated by his military 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  Thus, 
the veteran's statements are afforded no probative value with 
respect to the medical question of whether his sleep disorder 
was aggravated by service.

With regard to the eleven year evidentiary gap in this case 
between active service and the earliest evidence of a sleep 
disorder, the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had symptoms of a sleep disorder in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2008) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of a sleep disorder for 
almost a decade after the period of active duty is itself 
evidence which tends to show that his current sleep disorder 
did not have its onset in service or for many years 
thereafter.

The Board finds that the eleven year lapse in time between 
the veteran's active service and the first complaints of a 
sleep disorder weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

Therefore, on the basis of the above analysis the Board 
concludes that the December 2006 C&P examination report, the 
veteran's service induction examination, lack of 
contemporaneous in-service complaints, and the length of time 
following service prior to post-service complaints of a sleep 
disorder are of greater probative value than the March 2007 
letter of the private doctor and the lay statements.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a sleep 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a sleep disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


